UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4650


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK ALAN SCARBOROUGH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:12-cr-00043-JAB-1)


Submitted:   March 7, 2013                 Decided:   April 5, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Lee, BRUCE A. LEE, PA, Greensboro, North Carolina, for
Appellant.    Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Alan Scarborough pled guilty pursuant to a plea

agreement to one count of possession of firearms by a felon, in

violation     of    18    U.S.C.    §§ 922(g)(1),       924(e)   (2006).         He   was

sentenced to a 180-month term of imprisonment.                         Scarborough’s

counsel filed a brief in accordance with Anders v. California,

386 U.S. 738    (1967),       stating   that      there   are    no   meritorious

issues for appeal.              Scarborough was notified of his right to

file a pro se supplemental brief but has not done so.                            Finding

no error, we affirm.

              Because Scarborough did not move the district court to

withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.         United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).              “To establish plain error, [a litigant] must

show that an error occurred, that the error was plain, and that

the error affected his substantial rights.”                      United States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                         A review of the

record   reveals         no    error,   plain     or   otherwise.          Rather,    the

district court complied with Fed. R. Crim. P. 11’s requirements,

ensuring that Scarborough’s plea was knowing and voluntary, that

he understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offense to

which    he    was       pleading       guilty.         Accordingly,        we   affirm

Scarborough’s conviction.

                                             2
               We    review     Scarborough’s      sentence     under       an    abuse    of

discretion standard, assessing it for procedural and substantive

reasonableness.          Gall v. United States, 552 U.S. 38, 51 (2008).

Our review of the record leads us to conclude that the district

court    properly       calculated     Scarborough’s        Guidelines           range    and

offered    a    sufficiently        reasoned    explanation       for       the   sentence

imposed.            Scarborough’s    sentence      to   the     statutory         mandated

minimum term of imprisonment is procedurally and substantively

reasonable.          United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).         Accordingly, we affirm Scarborough’s sentence.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                    We

therefore      affirm     the    district    court’s       judgment.         This    court

requires that counsel inform Scarborough, in writing, of the

right to petition the Supreme Court of the United States for

further    review.         If    Scarborough    requests        that    a    petition      be

filed,    but       counsel     believes    that    such    a    petition         would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on his client.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED

                                            3